UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2009 Item 1: Schedule of Investments Vanguard Wellesley Income Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($ Common Stocks (39.0%) Consumer Discretionary (3.9%) Home Depot Inc. 7,075,800 204,703 McDonald's Corp. 2,279,200 142,313 Genuine Parts Co. 3,274,100 124,285 Mattel Inc. 3,063,400 61,207 VF Corp. 604,020 44,238 Consumer Staples (5.3%) Kimberly-Clark Corp. 2,917,400 185,867 Philip Morris International Inc. 2,448,500 117,993 Altria Group Inc. 5,240,500 102,871 Kraft Foods Inc. 2,485,200 67,548 PepsiCo Inc. 1,095,900 66,631 Sysco Corp. 2,350,500 65,673 HJ Heinz Co. 1,469,800 62,849 Unilever NV 1,753,200 56,681 Lorillard Inc. 601,700 48,274 Energy (4.5%) Chevron Corp. 3,003,400 231,232 BP PLC ADR 3,572,300 207,086 Total SA ADR 2,191,300 140,331 ConocoPhillips 1,735,900 88,652 Financials (5.6%) Toronto-Dominion Bank 2,437,600 152,886 HSBC Holdings PLC 11,585,200 132,267 ^ M&T Bank Corp. 1,778,500 118,964 Marsh & McLennan Cos. Inc. 4,767,300 105,262 Standard Chartered PLC 3,552,955 89,011 Bank of Nova Scotia 1,579,700 73,835 Chubb Corp. 1,209,300 59,474 Allstate Corp. 1,607,800 48,298 Aflac Inc. 1,014,300 46,912 Health Care (5.2%) Merck & Co. Inc. 7,733,250 282,573 Pfizer Inc. 12,571,400 228,674 Johnson & Johnson 3,265,400 210,324 Eli Lilly & Co. 1,112,900 39,742 Industrials (5.5%) 3M Co. 1,771,700 146,466 Waste Management Inc. 3,931,100 132,911 General Electric Co. 8,176,800 123,715 Eaton Corp. 1,682,600 107,047 Emerson Electric Co. 2,163,300 92,157 Stanley Works 1,727,700 88,994 Illinois Tool Works Inc. 1,788,400 85,825 Schneider Electric SA 305,235 35,314 Information Technology (2.4%) Maxim Integrated Products Inc. 6,464,600 131,231 Intel Corp. 5,841,400 119,165 Analog Devices Inc. 2,009,000 63,444 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 3,673,700 42,027 Materials (1.8%) EI du Pont de Nemours & Co. 3,118,600 105,003 PPG Industries Inc. 1,588,000 92,962 Packaging Corp. of America 3,048,500 70,146 Telecommunication Services (1.7%) AT&T Inc. 5,689,880 159,487 Verizon Communications Inc. 1,800,800 59,661 Koninklijke KPN NV 1,451,496 24,586 Utilities (3.1%) Dominion Resources Inc. 4,307,000 167,628 Xcel Energy Inc. 3,862,800 81,969 ^ Cia Energetica de Minas Gerais ADR 4,182,100 75,529 American Electric Power Co. Inc. 2,024,900 70,446 FPL Group Inc. 1,218,800 64,377 Total Common Stocks (Cost $4,854,766) Face Market Maturity Amount Value Coupon Date ($ ($ U.S. Government and Agency Obligations (7.9%) U.S. Government Securities (6.4%) United States Treasury Note/Bond 2.375 % 8/31/10 16,500 16,717 United States Treasury Note/Bond 1.000 % 7/31/11 400,000 400,564 United States Treasury Note/Bond 1.000 % 9/30/11 291,755 291,618 United States Treasury Note/Bond 1.375 % 5/15/12 235,000 235,037 Agency Bonds and Notes (1.2%) 1 Citigroup Inc. 2.875 % 12/9/11 25,000 25,727 Egypt Government AID Bonds 4.450 % 9/15/15 22,500 23,469 2 Federal Home Loan Mortgage Corp. 4.750 % 11/17/15 50,000 53,961 1 General Electric Capital Corp. 3.000 % 12/9/11 17,000 17,531 1 General Electric Capital Corp. 2.000 % 9/28/12 24,495 24,595 2 Tennessee Valley Authority 4.375 % 6/15/15 35,000 37,102 Conventional Mortgage-Backed Securities (0.3%) 3 Ginnie Mae I Pool 6.000 % 6/15/35 230 246 3 Ginnie Mae I Pool 6.500 % 9/15/38 41,010 43,747 Total U.S. Government and Agency Obligations (Cost $1,165,348) Asset -Backed/Commercial Mortgage-Backed Securities (0.1%) 3 Ford Credit Auto Owner Trust 2.170 % 10/15/13 7,180 7,194 3 Hyundai Auto Receivables Trust 2.030 % 8/15/13 5,595 5,619 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $12,774) Corporate Bonds (41.7%) Finance (18.4%) Banking (12.9%) American Express Co. 7.250 % 5/20/14 17,000 19,163 American Express Co. 5.500 % 9/12/16 25,000 25,734 American Express Co. 6.150 % 8/28/17 35,000 36,519 4 ANZ National International Ltd. 2.375 % 12/21/12 10,890 10,801 4 ANZ National International Ltd. 6.200 % 7/19/13 18,665 20,524 Bank of America Corp. 4.875 % 1/15/13 43,100 44,942 Bank of America Corp. 7.375 % 5/15/14 12,590 14,276 Bank of America Corp. 5.375 % 6/15/14 25,525 26,587 Bank of America Corp. 5.625 % 10/14/16 22,500 22,862 Bank of New York Mellon Corp. 4.300 % 5/15/14 24,670 25,946 Bank of New York Mellon Corp. 5.450 % 5/15/19 49,465 51,875 Bank One Corp. 7.750 % 7/15/25 25,000 28,329 Barclays Bank PLC 5.000 % 9/22/16 12,865 13,172 Barclays Bank PLC 6.750 % 5/22/19 18,605 20,889 BB&T Corp. 4.750 % 10/1/12 16,000 16,693 BB&T Corp. 5.250 % 11/1/19 19,000 18,660 Capital One Financial Corp. 7.375 % 5/23/14 3,335 3,778 Citicorp 6.650 % 12/15/10 25,000 25,758 Citigroup Inc. 4.125 % 2/22/10 12,000 12,048 Citigroup Inc. 6.500 % 1/18/11 10,000 10,453 Citigroup Inc. 8.500 % 5/22/19 18,000 20,857 Citigroup Inc. 6.625 % 6/15/32 9,000 8,348 Citigroup Inc. 6.000 % 10/31/33 15,000 12,685 Citigroup Inc. 5.850 % 12/11/34 15,000 12,923 Citigroup Inc. 6.125 % 8/25/36 50,000 42,647 Citigroup Inc. 8.125 % 7/15/39 3,380 3,859 4 Commonwealth Bank of Australia 3.750 % 10/15/14 26,000 25,904 Credit Suisse USA Inc. 5.125 % 1/15/14 23,825 25,466 Credit Suisse USA Inc. 4.875 % 1/15/15 28,400 29,792 Credit Suisse USA Inc. 7.125 % 7/15/32 13,300 15,639 Deutsche Bank AG 4.875 % 5/20/13 30,000 31,905 Fifth Third Bank 4.200 % 2/23/10 33,000 33,094 Goldman Sachs Group Inc. 4.750 % 7/15/13 18,000 18,829 Goldman Sachs Group Inc. 5.250 % 10/15/13 29,400 31,220 Goldman Sachs Group Inc. 6.000 % 5/1/14 16,695 18,295 Goldman Sachs Group Inc. 6.250 % 9/1/17 39,000 41,843 Goldman Sachs Group Inc. 7.500 % 2/15/19 20,790 24,251 Goldman Sachs Group Inc. 6.125 % 2/15/33 20,000 20,472 Goldman Sachs Group Inc. 6.450 % 5/1/36 25,000 24,638 4 HBOS PLC 6.000 % 11/1/33 19,000 13,750 HSBC Bank USA NA 4.625 % 4/1/14 13,100 13,678 HSBC Bank USA NA 5.875 % 11/1/34 21,000 20,280 HSBC Holdings PLC 7.625 % 5/17/32 15,800 17,122 HSBC Holdings PLC 6.500 % 5/2/36 22,000 23,039 ^ Huntington National Bank 4.375 % 1/15/10 16,000 16,004 JPMorgan Chase & Co. 5.750 % 1/2/13 14,000 15,061 JPMorgan Chase & Co. 4.750 % 5/1/13 8,000 8,445 JPMorgan Chase & Co. 4.650 % 6/1/14 16,500 17,417 JPMorgan Chase & Co. 5.125 % 9/15/14 9,665 10,221 JPMorgan Chase & Co. 3.700 % 1/20/15 24,000 24,127 JPMorgan Chase & Co. 6.300 % 4/23/19 43,000 47,561 3 JPMorgan Chase & Co. 7.900 % 12/29/49 23,350 24,284 Mellon Funding Corp. 5.000 % 12/1/14 12,000 12,785 Merrill Lynch & Co. Inc. 5.000 % 2/3/14 15,000 15,380 Merrill Lynch & Co. Inc. 6.875 % 4/25/18 20,000 21,581 Merrill Lynch & Co. Inc. 6.110 % 1/29/37 30,000 27,469 Morgan Stanley 5.300 % 3/1/13 37,925 40,088 Morgan Stanley 6.000 % 5/13/14 15,000 16,104 Morgan Stanley 7.300 % 5/13/19 31,455 35,336 Morgan Stanley 7.250 % 4/1/32 51,100 59,051 4 National Australia Bank Ltd. 4.800 % 4/6/10 21,000 20,947 National City Bank 5.800 % 6/7/17 50,000 50,246 National City Bank of Pennsylvania 7.250 % 10/21/11 22,000 23,459 4 Nordea Bank AB 3.700 % 11/13/14 12,155 11,985 Northern Trust Co. 4.600 % 2/1/13 10,000 10,503 Northern Trust Corp. 4.625 % 5/1/14 6,130 6,540 PNC Bank NA 5.250 % 1/15/17 16,000 15,781 3 PNC Financial Services Group Inc. 8.250 % 5/31/49 12,000 12,120 PNC Funding Corp. 4.250 % 9/21/15 5,765 5,884 Regions Financial Corp. 7.000 % 3/1/11 23,000 22,625 Royal Bank of Canada 5.650 % 7/20/11 20,000 21,361 Royal Bank of Scotland Group PLC 5.000 % 10/1/14 18,975 16,572 State Street Corp. 5.375 % 4/30/17 55,500 56,463 SunTrust Bank 6.375 % 4/1/11 15,000 15,600 4 Svenska Handelsbanken AB 4.875 % 6/10/14 29,000 30,027 US Bancorp 2.875 % 11/20/14 17,000 16,674 US Bank NA 6.375 % 8/1/11 25,000 26,883 US Bank NA 4.950 % 10/30/14 12,400 13,199 Wachovia Bank NA 4.800 % 11/1/14 19,640 19,982 Wachovia Corp. 4.875 % 2/15/14 19,250 19,594 Wachovia Corp. 6.605 % 10/1/25 15,000 14,390 Wells Fargo & Co. 3.750 % 10/1/14 20,000 19,970 Wells Fargo Bank NA 6.450 % 2/1/11 25,000 26,239 Wells Fargo Bank NA 5.950 % 8/26/36 25,000 24,077 Wells Fargo Financial Inc. 5.500 % 8/1/12 34,100 36,519 Brokerage (0.1%) Charles Schwab Corp. 4.950 % 6/1/14 7,650 8,088 Finance Companies (1.4%) General Electric Capital Corp. 5.450 % 1/15/13 25,550 27,254 General Electric Capital Corp. 5.900 % 5/13/14 10,565 11,511 General Electric Capital Corp. 6.750 % 3/15/32 75,000 76,421 General Electric Capital Corp. 5.875 % 1/14/38 25,000 23,192 General Electric Capital Corp. 6.875 % 1/10/39 33,000 34,012 HSBC Finance Corp. 4.750 % 7/15/13 12,225 12,751 International Lease Finance Corp. 5.400 % 2/15/12 20,000 17,350 Insurance (3.0%) ACE INA Holdings Inc. 5.700 % 2/15/17 15,000 15,918 ACE INA Holdings Inc. 5.900 % 6/15/19 15,000 16,209 Aetna Inc. 6.500 % 9/15/18 5,395 5,792 Allstate Corp. 7.500 % 6/15/13 20,000 22,301 Allstate Corp. 6.200 % 5/16/14 7,000 7,790 Allstate Corp. 7.450 % 5/16/19 10,000 11,588 Berkshire Hathaway Finance Corp. 5.400 % 5/15/18 12,000 12,501 Genworth Global Funding Trusts 5.125 % 3/15/11 17,635 17,881 Genworth Global Funding Trusts 5.750 % 5/15/13 10,000 10,108 4 Genworth Life Institutional Funding Trust 5.875 % 5/3/13 12,000 11,755 Hartford Financial Services Group Inc. 5.500 % 10/15/16 16,665 15,869 Hartford Financial Services Group Inc. 6.100 % 10/1/41 26,000 20,516 4 Liberty Mutual Insurance Co. 8.500 % 5/15/25 21,665 21,707 4 MassMutual Global Funding II 3.625 % 7/16/12 11,248 11,456 4 Metropolitan Life Global Funding I 5.750 % 7/25/11 15,000 15,677 4 Metropolitan Life Global Funding I 2.875 % 9/17/12 16,000 16,130 4 Metropolitan Life Global Funding I 5.125 % 6/10/14 15,000 15,869 4 Metropolitan Life Insurance Co. 7.800 % 11/1/25 25,000 26,928 4 New York Life Insurance Co. 5.875 % 5/15/33 44,785 41,314 Principal Life Income Funding Trusts 5.125 % 3/1/11 18,895 19,387 Prudential Financial Inc. 5.800 % 6/15/12 29,165 30,959 Prudential Financial Inc. 5.100 % 9/20/14 12,000 12,511 Prudential Financial Inc. 4.750 % 6/13/15 21,000 21,105 Travelers Cos. Inc. 5.800 % 5/15/18 8,690 9,235 UnitedHealth Group Inc. 5.375 % 3/15/16 16,000 16,570 UnitedHealth Group Inc. 6.000 % 2/15/18 19,000 19,794 Other Finance (0.2%) NYSE Euronext 4.800 % 6/28/13 24,540 25,718 Real Estate Investment Trusts (0.8%) 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500 % 6/2/14 25,000 28,021 Simon Property Group LP 5.875 % 3/1/17 25,000 25,227 4 WEA Finance LLC 7.125 % 4/15/18 21,425 23,672 HCP Inc. 6.000 % 1/30/17 20,000 19,073 Simon Property Group LP 5.100 % 6/15/15 16,000 15,773 Simon Property Group LP 6.125 % 5/30/18 6,625 6,733 Simon Property Group LP 5.250 % 12/1/16 5,000 4,924 Brandywine Operating Partnership LP 5.750 % 4/1/12 2,789 2,799 Industrial (17.7%) Basic Industry (1.1%) BHP Billiton Finance USA Ltd. 4.800 % 4/15/13 33,500 35,545 EI du Pont de Nemours & Co. 4.125 % 3/6/13 27,200 28,400 Monsanto Finance Canada Co. 5.500 % 7/30/35 15,000 14,316 Praxair Inc. 6.375 % 4/1/12 25,000 27,424 Rio Tinto Alcan Inc. 4.875 % 9/15/12 10,500 11,084 Rio Tinto Alcan Inc. 4.500 % 5/15/13 22,300 22,855 Rio Tinto Finance USA Ltd. 5.875 % 7/15/13 25,000 27,010 Capital Goods (2.3%) 3M Co. 6.375 % 2/15/28 25,000 27,684 Caterpillar Inc. 6.950 % 5/1/42 15,000 16,437 Deere & Co. 4.375 % 10/16/19 13,090 13,129 Dover Corp. 4.875 % 10/15/15 10,000 10,776 Eaton Corp. 5.750 % 7/15/12 15,600 16,884 Eaton Corp. 5.300 % 3/15/17 20,000 20,617 Eaton Corp. 6.500 % 6/1/25 10,000 10,512 General Dynamics Corp. 4.250 % 5/15/13 41,100 43,464 4 Hutchison Whampoa International 09/16 Ltd. 4.625 % 9/11/15 12,000 12,024 4 Hutchison Whampoa International 09/19 Ltd. 5.750 % 9/11/19 12,000 11,836 John Deere Capital Corp. 7.000 % 3/15/12 25,000 27,825 Pactiv Corp. 8.125 % 6/15/17 20,000 21,786 4 Siemens Financieringsmaatschappij NV 5.750 % 10/17/16 31,000 32,709 Tyco International Finance SA 6.000 % 11/15/13 20,800 22,752 United Technologies Corp. 7.125 % 11/15/10 25,000 26,367 United Technologies Corp. 4.875 % 5/1/15 15,000 16,216 Communication (5.0%) AT&T Inc. 6.250 % 3/15/11 15,500 16,408 AT&T Inc. 6.500 % 9/1/37 50,000 51,801 BellSouth Corp. 6.000 % 10/15/11 31,000 33,561 BellSouth Corp. 6.000 % 11/15/34 34,000 32,785 Cellco Partnership / Verizon Wireless Capital LLC 7.375 % 11/15/13 18,000 20,696 Cellco Partnership / Verizon Wireless Capital LLC 5.550 % 2/1/14 18,000 19,613 Cellco Partnership / Verizon Wireless Capital LLC 8.500 % 11/15/18 12,500 15,613 Comcast Corp. 6.450 % 3/15/37 20,000 20,557 Comcast Corp. 6.950 % 8/15/37 45,000 49,207 4 COX Communications Inc. 5.875 % 12/1/16 40,000 42,410 Deutsche Telekom International Finance BV 8.750 % 6/15/30 30,000 38,898 France Telecom SA 7.750 % 3/1/11 24,000 25,808 France Telecom SA 8.500 % 3/1/31 40,000 53,147 4 Grupo Televisa SA 6.625 % 1/15/40 13,805 13,537 Michigan Bell Telephone Co. 7.850 % 1/15/22 25,000 28,720 New Cingular Wireless Services Inc. 8.750 % 3/1/31 27,000 34,914 4 News America Inc. 5.650 % 8/15/20 4,655 4,810 News America Inc. 6.200 % 12/15/34 11,000 10,951 Telefonica Europe BV 7.750 % 9/15/10 25,000 26,169 Time Warner Cable Inc. 5.850 % 5/1/17 70,000 73,443 Verizon Communications Inc. 5.250 % 4/15/13 10,800 11,705 Verizon Communications Inc. 5.500 % 4/1/17 35,000 36,947 Verizon Global Funding Corp. 4.375 % 6/1/13 14,500 15,302 Verizon New Jersey Inc. 8.000 % 6/1/22 14,585 16,646 Verizon Virginia Inc. 7.875 % 1/15/22 16,000 17,906 Vodafone Group PLC 5.450 % 6/10/19 26,000 26,896 Consumer Cyclical (1.9%) 4 American Honda Finance Corp. 6.700 % 10/1/13 25,000 27,446 CVS Caremark Corp. 4.875 % 9/15/14 12,000 12,716 CVS Caremark Corp. 6.125 % 8/15/16 25,000 26,948 CVS Caremark Corp. 5.750 % 6/1/17 25,000 26,326 Daimler Finance North America LLC 6.500 % 11/15/13 5,000 5,487 Lowe's Cos. Inc. 5.000 % 10/15/15 15,901 17,194 Lowe's Cos. Inc. 6.650 % 9/15/37 5,000 5,707 McDonald's Corp. 5.750 % 3/1/12 10,000 10,815 PACCAR Financial Corp. 1.950 % 12/17/12 9,820 9,703 Staples Inc. 9.750 % 1/15/14 13,450 16,409 Target Corp. 6.350 % 1/15/11 16,500 17,424 Target Corp. 5.875 % 3/1/12 31,000 33,621 Target Corp. 7.000 % 1/15/38 7,500 8,745 Time Warner Inc. 5.875 % 11/15/16 39,000 42,044 Walt Disney Co. 5.625 % 9/15/16 20,000 21,735 Consumer Noncyclical (5.0%) Abbott Laboratories 4.350 % 3/15/14 20,000 21,133 Amgen Inc. 6.150 % 6/1/18 5,000 5,529 Amgen Inc. 5.700 % 2/1/19 8,055 8,689 Anheuser-Busch Cos. Inc. 6.000 % 4/15/11 31,125 32,879 AstraZeneca PLC 5.900 % 9/15/17 50,000 55,406 Becton Dickinson and Co. 4.550 % 4/15/13 25,900 27,488 Bestfoods 6.625 % 4/15/28 25,000 27,495 4 Cargill Inc. 6.125 % 9/15/36 22,000 21,433 4 Cargill Inc. 6.625 % 9/15/37 42,830 44,665 Coca-Cola Co. 5.350 % 11/15/17 50,000 54,276 Coca-Cola Enterprises Inc. 7.375 % 3/3/14 6,868 8,007 Diageo Capital PLC 5.500 % 9/30/16 11,066 11,777 Eli Lilly & Co. 6.000 % 3/15/12 10,000 10,926 Eli Lilly & Co. 5.500 % 3/15/27 20,000 20,209 Express Scripts Inc. 6.250 % 6/15/14 5,065 5,549 General Mills Inc. 5.650 % 2/15/19 6,850 7,308 GlaxoSmithKline Capital Inc. 4.375 % 4/15/14 10,000 10,554 GlaxoSmithKline Capital Inc. 5.650 % 5/15/18 20,000 21,548 GlaxoSmithKline Capital Inc. 5.375 % 4/15/34 16,055 15,402 Johnson & Johnson 3.800 % 5/15/13 9,895 10,499 Johnson & Johnson 6.730 % 11/15/23 15,000 17,675 Kimberly-Clark Corp. 6.250 % 7/15/18 25,000 28,094 Kraft Foods Inc. 5.625 % 11/1/11 12,625 13,434 Merck & Co. Inc. 5.300 % 12/1/13 16,985 18,704 Merck & Co. Inc. 4.000 % 6/30/15 13,585 14,243 Merck & Co. Inc. 5.000 % 6/30/19 8,000 8,390 PepsiCo Inc. 5.150 % 5/15/12 43,869 47,350 Pfizer Inc. 5.350 % 3/15/15 19,610 21,492 Pfizer Inc. 6.200 % 3/15/19 18,600 20,710 3 Procter & Gamble - Esop 9.360 % 1/1/21 21,882 27,346 Procter & Gamble Co. 6.450 % 1/15/26 25,000 28,237 Procter & Gamble Co. 5.550 % 3/5/37 25,000 25,727 4 Roche Holdings Inc. 6.000 % 3/1/19 12,000 13,208 4 SABMiller PLC 6.500 % 7/15/18 25,000 27,437 4 Thermo Fisher Scientific Inc. 3.250 % 11/18/14 5,160 5,106 Energy (1.4%) Apache Corp. 6.900 % 9/15/18 5,000 5,860 Burlington Resources Finance Co. 6.500 % 12/1/11 25,000 27,336 ConocoPhillips 7.000 % 3/30/29 11,500 12,892 ConocoPhillips Canada Funding Co. I 5.625 % 10/15/16 25,000 27,177 EnCana Corp. 6.500 % 8/15/34 15,000 16,088 EOG Resources Inc. 5.625 % 6/1/19 8,285 8,870 Halliburton Co. 5.500 % 10/15/10 15,400 15,999 Shell International Finance BV 3.250 % 9/22/15 22,000 22,018 Statoil ASA 2.900 % 10/15/14 5,720 5,694 Statoil ASA 5.250 % 4/15/19 8,895 9,439 Suncor Energy Inc. 5.950 % 12/1/34 13,000 12,857 Texaco Capital Inc. 8.625 % 4/1/32 25,000 33,621 Technology (1.0%) Cisco Systems Inc. 4.450 % 1/15/20 21,500 21,130 Dell Inc. 5.875 % 6/15/19 18,250 19,487 International Business Machines Corp. 5.700 % 9/14/17 41,710 45,619 International Business Machines Corp. 7.000 % 10/30/25 25,000 28,852 Oracle Corp. 3.750 % 7/8/14 15,000 15,545 Oracle Corp. 6.125 % 7/8/39 8,000 8,429 Pitney Bowes Inc. 4.750 % 5/15/18 10,000 10,009 Transportation (0.0%) 4 ERAC USA Finance Co. 6.375 % 10/15/17 5,000 5,216 Utilities (5.6%) Electric (5.5%) Alabama Power Co. 5.550 % 2/1/17 11,765 12,256 Baltimore Gas & Electric Co. 5.900 % 10/1/16 15,000 15,979 Carolina Power & Light Co. 6.300 % 4/1/38 1,625 1,764 Consolidated Edison Co. of New York Inc. 5.625 % 7/1/12 16,205 17,489 Consolidated Edison Co. of New York Inc. 4.875 % 2/1/13 9,700 10,310 Consolidated Edison Co. of New York Inc. 6.300 % 8/15/37 50,000 54,252 Duke Energy Carolinas LLC 6.250 % 1/15/12 20,000 21,668 Duke Energy Carolinas LLC 5.250 % 1/15/18 29,190 30,457 4 EDP Finance BV 6.000 % 2/2/18 50,000 53,160 4 Enel Finance International SA 5.125 % 10/7/19 17,000 17,109 4 Enel Finance International SA 6.800 % 9/15/37 11,665 12,835 Florida Power & Light Co. 4.850 % 2/1/13 12,000 12,789 Florida Power & Light Co. 6.200 % 6/1/36 22,452 24,117 Florida Power Corp. 6.650 % 7/15/11 25,000 26,983 Georgia Power Co. 5.700 % 6/1/17 50,000 53,946 4 Iberdrola Finance Ireland Ltd. 3.800 % 9/11/14 11,115 11,099 Midamerican Energy Holdings Co. 6.500 % 9/15/37 35,000 37,172 National Rural Utilities Cooperative Finance Corp. 7.250 % 3/1/12 40,000 44,070 National Rural Utilities Cooperative Finance Corp. 4.750 % 3/1/14 12,000 12,768 4 Niagara Mohawk Power Corp. 3.553 % 10/1/14 16,500 16,420 Nisource Finance Corp. 6.400 % 3/15/18 50,000 52,304 NSTAR 4.500 % 11/15/19 1,880 1,852 NSTAR Electric Co. 4.875 % 10/15/12 20,800 22,303 Oklahoma Gas & Electric Co. 6.500 % 4/15/28 10,000 10,340 Peco Energy Co. 4.750 % 10/1/12 12,000 12,783 Potomac Electric Power Co. 6.500 % 11/15/37 8,000 8,845 PPL Electric Utilities Corp. 6.250 % 5/15/39 2,675 2,810 SCANA Corp. 6.875 % 5/15/11 25,000 26,580 SCANA Corp. 6.250 % 2/1/12 28,930 30,607 Southern California Edison Co. 5.000 % 1/15/14 11,800 12,766 Southern California Edison Co. 5.500 % 8/15/18 31,730 33,770 Southern Co. 5.300 % 1/15/12 20,000 21,365 Virginia Electric and Power Co. 4.750 % 3/1/13 16,350 17,216 Virginia Electric and Power Co. 5.950 % 9/15/17 50,000 54,204 Wisconsin Electric Power Co. 5.700 % 12/1/36 13,825 13,758 Natural Gas (0.1%) 4 DCP Midstream LLC 6.450 % 11/3/36 9,375 8,716 Total Corporate Bonds (Cost $5,867,973) Sovereign Bonds (U.S. Dollar-Denominated) (4.2%) Asian Development Bank 4.500 % 9/4/12 40,000 42,560 Bank Nederlandse Gemeenten 6.000 % 3/26/12 50,000 54,527 4 CDP Financial Inc. 4.400 % 11/25/19 22,000 21,001 European Investment Bank 4.625 % 5/15/14 54,000 58,052 European Investment Bank 4.625 % 10/20/15 15,000 15,857 Export Development Canada 4.625 % 4/1/10 25,000 25,171 Hydro Quebec 6.300 % 5/11/11 50,000 53,363 Japan Bank for International Cooperation 4.750 % 5/25/11 35,000 36,738 Kreditanstalt fuer Wiederaufbau 4.125 % 10/15/14 22,000 23,300 Oesterreichische Kontrollbank AG 4.500 % 3/9/15 17,000 17,695 Province of Manitoba Canada 4.450 % 4/12/10 10,000 10,106 Province of New Brunswick Canada 5.200 % 2/21/17 30,000 32,141 Province of Ontario Canada 5.000 % 10/18/11 20,000 21,256 Province of Ontario Canada 4.950 % 6/1/12 50,000 53,569 Province of Ontario Canada 5.125 % 7/17/12 25,000 26,940 Province of Ontario Canada 4.500 % 2/3/15 40,000 42,544 Province of Quebec Canada 6.125 % 1/22/11 19,500 20,479 Province of Quebec Canada 5.125 % 11/14/16 20,000 21,529 4 Qatar Government International Bond 4.000 % 1/20/15 17,000 17,000 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500 % 9/30/14 7,855 8,275 4 Republic of Austria 2.000 % 11/15/12 18,170 18,352 Total Sovereign Bonds (Cost $588,427) Taxable Municipal Bonds (3.0%) Bay Area Toll Auth. CA Toll Bridge Rev. 6.263 % 4/1/49 21,000 20,139 California GO 6.200 % 10/1/19 9,050 8,811 Chicago IL Metro. Water Reclamation Dist. GO 5.720 % 12/1/38 4,445 4,457 Dallas TX Area Rapid Transit Rev. 5.999 % 12/1/44 22,485 23,088 District of Columbia Income Tax Rev. 5.591 % 12/1/34 6,480 6,311 Duke Univ. North Carolina Rev. 5.850 % 4/1/37 62,165 62,663 Illinois State Tollway Highway Auth. Toll Highway Rev. 6.184 % 1/1/34 10,565 10,716 Los Angeles CA Dept. of Water & Power Rev. 6.008 % 7/1/39 4,570 4,476 Los Angeles CA USD GO 5.750 % 7/1/34 30,000 27,639 Maryland Transp. Auth. Rev. 5.888 % 7/1/43 11,895 11,961 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715 % 8/15/39 22,000 21,766 New Jersey Econ. Dev. Auth. 7.425 % 2/15/29 46,080 49,621 New Jersey Turnpike Auth. Rev. 7.414 % 1/1/40 16,115 18,165 North Texas Tollway Auth. Rev. 6.718 % 1/1/49 22,500 23,663 Oregon GO 4.759 % 6/30/28 15,000 12,377 Port Auth. of New York & New Jersey Rev. 5.859 % 12/1/24 6,515 6,645 Port Auth. of New York & New Jersey Rev. 6.040 % 12/1/29 3,815 3,793 President and Fellows of Harvard College 6.300 % 10/1/37 68,000 69,803 Princeton University 5.700 % 3/1/39 13,020 13,423 San Antonio TX Electric & Gas Rev. 5.985 % 2/1/39 5,575 5,676 Univ. of California Regents 6.583 % 5/15/49 12,635 12,622 Univ. of California Rev. 5.770 % 5/15/43 23,675 23,125 Wisconsin GO 5.700 % 5/1/26 9,000 8,730 Total Taxable Municipal Bonds (Cost $459,328) Temporary Cash Investments (3.6%) Repurchase Agreement (3.3%) Goldman Sachs & Co. (Dated 12/31/09, Repurchase Value $484,000,000, collateralized by Ginnie Mae I Pool 0.000%-5.500%, 9/15/39-12/15/39) 0.005 % 1/4/10 484,000 484,000 Shares Money Market Fund (0.3%) 5,6 Vanguard Market Liquidity Fund 0.187 % 53,334,200 53,334 Total Temporary Cash Investments (Cost $537,334) Total Investments (99.5%) (Cost $13,485,950) Other Assets and Liabilities-Net (0.5%) 6 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $51,650,000. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009, the aggregate value of these securities was $792,271,000, representing 5.4% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $53,334,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. USDUnited School District. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific bond issuer. The fund has sold credit protection through credit default swaps, to simulate investments in long bond positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an upfront payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer the notional amount and take delivery of a debt instrument of the reference issuer of the same notional par amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for debt instruments of the relevant reference entity, as determined either in a market auction for credit default swaps of such reference entity or pursuant to a pre-agreed upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap Wellesley Income Fund terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risks associated with selling credit protection are that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A primary risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments . Credit Default Swaps Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($ (%) ($ Credit Protection Sold/Moodys Rating CDX-IG13-5yr/Baa1 12/20/14 GSI 147,000 (564) 1.000 536 1 GSIGoldman Sachs International. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Wellesley Income Fund The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($ ($ ($ Common Stocks 5,465,568 281,178  U.S. Government and Agency Obligations  1,170,314  Asset-Backed/Commercial Mortgage-Backed Securities  12,813  Corporate Bonds  6,142,835  Sovereign Bonds  620,455  Taxable Municipal Bonds  449,670  Temporary Cash Investments 53,334 484,000  Total 5,518,902 9,161,265  E. At December 31, 2009, the cost of investment securities for tax purposes was $13,485,950,000. Net unrealized appreciation of investment securities for tax purposes was $1,194,217,000, consisting of unrealized gains of $1,454,162,000 on securities that had risen in value since their purchase and $259,945,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WELLESLEY INCOME FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WELLESLEY INCOME FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 VANGUARD WELLESLEY INCOME FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 22, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
